     JAMES L. DAY (WSBA #20474)                             HONORABLE FRANK L. KURTZ
 1   BUSH KORNFELD LLP
     601 Union Street, Suite 5000
     Seattle, WA 98101
 2   Tel: (206) 521-3858
     Email: jday@bskd.com
 3   SAMUEL R. MAIZEL (Pro Hac Vice pending)
     DENTONS US LLP
     601 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5704
     Tel: (213) 623-9300
     Fax: (213) 623-9924
 5   Email: samuel.maizel@dentons.com
     SAM J. ALBERTS (WSBA #22255)
     DENTONS US LLP
 6   1900 K. Street, NW
     Washington, DC 20006
     Tel: (202) 496-7500
 7   Fax: (202) 496-7756
     Email: sam.alberts@dentons.com
 8
                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WASHINGTON
 9
                                              Lead Case No. 19-01189-11
10
     IN RE:                                   (Joint Administration Requested)
11                                            DECLARATION OF JOHN
     ASTRIA HEALTH, et al.
                                              GALLAGHER IN SUPPORT OF
12                     Debtors.1              DEBTORS’ JOINT MOTION FOR AN
                                              ORDER (A) DIRECTING THE JOINT
13                                            ADMINISTRATION OF THESE CASES,
                                              INCLUDING THE USE OF
14                                            CONSOLIDATED LISTS, AND (B)
                                              LIMITING SCOPE OF NOTICE
15
                                              Re: Docket No. 2
16
     1
17    The Debtors, along with their case numbers, are as follows: Astria Health (19-
     01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
18   LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
     01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
19   Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-
     11), Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
20   Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
21   Home Health, LLC (19-01200-11).
     Gallagher Declaration In Support of                                 B USH K ORN FELD         L LP
     Motion for Joint Administration and        1                                LAW OFFICES
                                                                          601 Union St., Suite 5000
     Limited Notice Procedures                                         Seattle, Washington 98101-2373
     110697523\V-5                                                        Telephone (206) 292-2110
19-01189-FLK11       Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                Pg (206)
                                                                                     1 of292-2104
                                                                                             13
 1                        DECLARATION OF JOHN GALLAGHER

 2            I, John Gallagher, hereby state and declare as follows:

 3            1.     I am the President and Chief Executive Officer (“CEO”) of Astria

 4   Health (“Astria”). I am employed by AHM, Inc. (“AHM”), a nondebtor entity that

 5   provides management services to Astria and its affiliated debtors and debtors in

 6   possession (collectively, the “Debtors”) in these chapter 11 cases (the “Chapter 11

 7   Cases”).

 8            2.     I make this declaration in support of the Debtors’ Joint Motion For An

 9   Order (A) Directing The Joint Administration Of These Cases, Including The Use

10   Of Consolidated Lists, And (B) Limiting Scope Of Notice (the “Motion”),5 in which

11   the Debtors request entry of an order (a) authorizing the joint administration of

12   these Chapter 11 Cases for procedural purposes only, including the use of

13   consolidated lists, and that the Court maintain one file and one docket for all of the

14   Chapter 11 Cases under the lead case: In re Astria Health; and (b) approving a

15   Limited Mailing List and a limited notice procedure.

16            3.     Joint administration of the Chapter 11 Cases will provide significant

17   administrative efficiencies without harming the substantive rights of any party in

18   interest. Many of the motions, hearings and orders that will be filed in the Chapter

19
     5
         All capitalized terms not otherwise defined herein have the meaning ascribed to
20
     them in the Motion.
21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         2                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      2 of292-2104
                                                                                              13
 1   11 Cases almost certainly will affect each of the Debtors. The entry of an order

 2   directing joint administration of the Chapter 11 Cases will reduce fees and costs by

 3   avoiding duplicative filings, objections, notices, and hearings, and will allow all

 4   parties in interest to monitor the chapter 11 cases with greater ease and efficiency.

 5   The relief requested in the Motion is in the best interests of the Debtors’ estates,

 6   their creditors, and all other parties in interest and will enable the Debtors to

 7   continue to operate their businesses in chapter 11 with the least disruption.

 8                              I. PERSONAL EXPERIENCE

 9            1.     On April 17, 2017, I was CEO of Sunnyside Community Hospital

10   Association (“Sunnyside”) d/b/a Sunnyside Community Hospital & Clinics

11   (“SCHC”), based in Sunnyside, Washington, when it initiated a Department of

12   Health Certification of Need (“CON”) process to acquire from Community Health

13   System (“CHS”) two historic, then for-profit hospitals—Yakima Regional Medical

14   & Cardiac Center, now referred to as Astria Regional Medical Center (“Yakima”),

15   based in Yakima, Washington, and Toppenish Community Hospital, now referred

16   to as Astria Toppenish Hospital (“Toppenish”), based in Toppenish, Washington.

17   The transaction closed on September 1, 2017, creating Astria, a $230 million-plus

18   per year, non-profit, healthcare system based in, supporting, and supported by

19   communities throughout the Yakima Valley.

20            2.     I am a senior healthcare industry executive. My experience includes

21   leading both non-profit and for-profit hospitals and systems.                   I have been a
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         3                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      3 of292-2104
                                                                                              13
 1   healthcare executive for more than twenty (20) years. My experience includes

 2   healthcare consulting, strategic planning (both short-term and long-term), setting

 3   organizational missions, vision and values, mergers and acquisitions, hospital

 4   turnarounds, board relations, hospital and system governance, and community

 5   relations. I have experience in building and sustaining healthcare growth strategies,

 6   healthcare delivery, and operations management through financial management,

 7   negotiations, integrated marketing, communications and business development,

 8   physician practice acquisition and expansion, healthcare service line leadership,

 9   quality care and population health oversight, disease management, recruiting, and

10   employee relations.

11            3.     I am a Board-Certified Fellow in the American College of Healthcare

12   Executives. I received a Master of Business Administration (1997) and a Master of

13   Healthcare Administration (1997) from the University of Houston, and I have a

14   Bachelor of Science in Zoology from Texas A&M University (1995).

15            4.     My previous leadership experience, in reverse chronological order

16   (from most recent in time), was serving as CEO of SCHC from May 2012 to April

17   2017. In that role, my responsibilities included the turnaround and leadership of

18   that 501(c)(3) independent 38-bed, $100 million per year, critical access hospital.

19   With the recruitment of more than fifty (50) new primary care providers and

20   specialists, the introduction of thirty-seven (37) new service lines including

21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         4                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      4 of292-2104
                                                                                              13
 1   Neurosurgery, Interventional          Cardiology, Nephrology, Vascular Medicine,

 2   Urology, the addition of dozens of new primary and multi-specialty outpatient

 3   centers, and the acquisition of a competitive ambulatory surgery center, physician

 4   practice and hospital programs and improved operations, I led a $39 million

 5   turnaround of the facility in forty-eight (48) months. This returned that hospital to

 6   profitable growth that has been sustained over time.

 7            5.     Prior thereto, I served as an executive with Health Management

 8   Associates, Inc., in Naples, Florida from 2008 to 2011.                   My responsibilities

 9   included serving as CEO of 125-bed, $70 million per year, Stringfellow Memorial

10   Hospital in Anniston, Alabama from 2009 through 2011 and as Chief Operating

11   Officer (“COO”) of 281-bed, $120 million per year, Riverview Medical Center in

12   Gadsden, Alabama from 2008 to 2009. In both hospitals, I was able to realize

13   significant profitable growth. At Stringfellow Memorial Hospital there was a 35%

14   growth in profits, yielding a 19.8% margin and $13.8 million in Earnings Before

15   Income, Taxes, Depreciation & Amortization (“EBITDA”). My responsibilities

16   included managing joint ventures, recruiting new physicians, acquiring physician

17   practices, establishing new outpatient health centers, and realizing a 120%

18   improvement in inpatient Hospital Consumer Assessment of Healthcare Providers

19   and Systems (“HCAHPS”) patient satisfaction scores.                At Riverview Regional

20   Medical Center, I realized an 11% growth in profits, yielding a 15.7% margin and

21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         5                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      5 of292-2104
                                                                                              13
 1   $18 million in EBITDA through merging independent anesthesiologists and

 2   employed certified registered nurses and anesthetist groups, replacing a Radiology

 3   Group, and implementing nine newly employed physician clinics.

 4            6.     From 2005 to 2008, I served as an Executive with Community Health

 5   Systems (“CHS”) headquartered in Franklin, Tennessee. While at CHS, from 2007

 6   to 2008, I was the CEO of 115-bed, $54 million per year, Mimbres Memorial

 7   Hospital, in Deming, New Mexico, and from 2005 to 2006, I served as Associate

 8   CEO of 326-bed, $200 million per year, Laredo Medical Center in Laredo, Texas.

 9   While at Mimbres Memorial Hospital, it realized a 25% margin, yielding $13

10   million in EBITDA and a 33% increase in patient volume, managing through a 10-

11   year National Labor Relations Board (“NLRB”) appeal, and improving to 95% on

12   Core Measure scores. While at Laredo Medical Center, it achieved an EBITDA

13   growth of 90% (by $32 million) and an average daily census increase (ADC) from

14   197 to 256. There, I realized a 66% reduction in patients who left against medical

15   advice (AMAs) and patients who left without treatment (LWOTs) to 4%, yielding

16   better emergency room patient flow ratios. While there, I was also responsible for

17   reorganizing the hospital-based ambulatory surgery center.

18            7.     From 2002 to 2005, I served both as a CEO and COO at IASIS

19   Healthcare in Franklin, Tennessee—a 14-hospital for-profit health system.

20   Specifically, from 2003 to 2005, I was the CEO of MidJeff Hospital & Park Place

21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         6                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      6 of292-2104
                                                                                              13
 1   Medical Center in Port Arthur, Texas. There, I was responsible for the two-

 2   hospital, 385-bed, $130 million per year, system where part of my responsibilities

 3   included overseeing the construction of a $90 million replacement facility, the

 4   Medical Center of Southeast Texas. In that role, I increased margin to 22.1%,

 5   yielding $28.6 million in EBITDA from 18.7%, and saved $1.1 million in salaries

 6   through consolidating leadership. In 2003, I also served as interim CEO of 130-

 7   bed, $50 million per year, Mid Jefferson Hospital, in Nederland, Texas. In that

 8   role, the hospital’s net revenue grew from $43 to $50 million, yielding a 30%

 9   improvement in EBITDA, and outpatient volume increased by 10% with a

10   reduction in staffing of 3%, yielding employees per occupied bed (EPOB) to 3:4.

11            8.     From 2002 to 2003, I also served as CEO of 142-bed, $58 million per

12   year, Mesa General Hospital, in Phoenix, Arizona, and as CEO of 225-bed, $55

13   million per year, Park Place Medical Center, in Port Arthur, Texas. At Mesa

14   General Hospital, my responsibilities included overseeing a $6 million turnaround

15   of the facility from a negative $600,000 to a positive $5.5 million EBITDA,

16   recruiting the largest cardiology group in Arizona to join the facility (thirty-two

17   (32) physicians and three (3) clinics), and initiating a da Vinci Robotics program

18   yielding the first successful closed-chest bypass surgery in the Southwest United

19   States.

20            9.     On the date hereof (the “Petition Date”), the Debtors filed voluntary

21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and         7                                LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      7 of292-2104
                                                                                              13
 1   petitions for relief under chapter 11 of the Bankruptcy Code in this Court. I am

 2   knowledgeable and familiar with the Debtors’ day-to-day operations, business and

 3   financial affairs, and the circumstances leading to the commencement of these

 4   Chapter 11 Cases.

 5            10.    Except as otherwise indicated herein, this Declaration is based upon

 6   my personal knowledge, my review of relevant documents, information provided to

 7   me by employees of the Debtors or the Debtors’ legal and financial advisors, or my

 8   opinion based upon my experience, knowledge, and information concerning the

 9   Debtors’ operations and the healthcare industry. If called upon to testify, I would

10   testify competently to the facts set forth in this Declaration.

11                               II. GENERAL OVERVIEW

12   A.       Astria Operates a Statewide Healthcare System Through Its Affiliates

13            13.    The Astria Health system, headquartered in the heart of Yakima

14   Valley, Washington, and providing medical services to patients who generally

15   reside in Yakima County and Benton County, Washington, is the largest non-profit

16   healthcare system based in Eastern Washington, with annual revenues of

17   approximately $240 million.           Astria is the parent non-profit organization of

18   Yakima, Sunnyside, and Toppenish (collectively, the “Hospitals”), along with

19   outpatient Astria Health Centers (14 medical clinics and 24 specialty clinics),

20   Ambulatory Surgical Center, Astria Hearing and Speech, and Astria Home Health

21   and Hospice with healthcare sites and providers conveniently located in towns and
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and          8                               LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11        Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                 Pg (206)
                                                                                      8 of292-2104
                                                                                              13
 1   cities throughout the region. Collectively, they have 315 licensed beds, three active

 2   emergency rooms, and a host of medical specialties.

 3            14.       Overall, the Astria health care system provides medical treatments to

 4   approximately 346,400 patients annually, including approximately 7,344 who

 5   spend at least one night in its Hospitals during the year. Astria’s necessity to the

 6   health and welfare of the people of the Yakima Valley is evidenced by several facts,

 7   including having the:

 8                    only open-heart surgery program in Yakima County;

 9                    only neurosurgery program in Yakima County;

10                    only elective cardiac catheterization program in Yakima County;

11                    only hospital in Sunnyside, Washington;

12                    only hospital in Toppenish, Washington; and

13                    only obstetric services in the Lower Valley of Yakima County (both at
                       Sunnyside and Toppenish).
14
              15.       Collectively, the Debtors provide the following services:                    allergy
15
     testing and treatment program, ambulatory surgery, audiology, behavioral
16
     health/psychiatry, breast health center, cancer care, cardiac electrophysiology,
17
     cardiac rehabilitation, cardiothoracic surgery, catheterization lab, colorectal
18
     surgery, critical care medicine, diabetes education, diagnostic imaging and
19
     radiology, ear, nose and throat, emergency services, endocrinology, family
20
     medicine, gastroenterology, gynecological surgery, heart care, hand surgery, heart
21
     Gallagher Declaration In Support of                                     B USH K ORN FELD         L LP
     Motion for Joint Administration and            9                                LAW OFFICES
                                                                              601 Union St., Suite 5000
     Limited Notice Procedures                                             Seattle, Washington 98101-2373
     110697523\V-5                                                            Telephone (206) 292-2110
19-01189-FLK11           Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile
                                                                                    Pg (206)
                                                                                         9 of292-2104
                                                                                                 13
 1   failure, home health, hospice, hospitalists, inpatient behavioral health, internal

 2   medicine, interventional cardiology, laboratory, life transitions intensive out-patient

 3   program, maternity services, medical withdrawal management, nephrology,

 4   neurosurgery, spine care, nutritional services, obstetrics and gynecology,

 5   occupational medicine, orthopedics, orthopedic surgery, outpatient palliative care,

 6   speech therapy, physical therapy, pediatrics, pharmacy, plastic and reconstructive

 7   surgery, podiatry, rehabilitation, inpatient rehabilitation, rheumatology, senior

 8   services, sleep medicine, sports medicine, stroke care, surgical services, robotic

 9   surgery, general surgery, telehealth, urology, urological surgery, walk-in care,

10   women’s health, vascular medicine, and wound care center.

11   B.       Financial Overview

12            16.    The Debtors collectively have a total of approximately $72 million of

13   outstanding secured debt. A significant portion of their outstanding principal debt

14   is pursuant to credit agreements to which SHC Holdco, Yakima, Toppenish, and

15   either Astria or Yakima Home Care are all borrowers, and certain of their non-filing

16   affiliates are either co-borrowers or guarantors, and whose assets all serve as

17   security therefor.

18            17.    As of the Petition Date, the Debtors also collectively have a total of

19   approximately $95 million in unsecured debt, not including amounts owed among

20   the Debtors, affiliates, and subsidiaries.

21
     Gallagher Declaration In Support of                                  B USH K ORN FELD         L LP
     Motion for Joint Administration and          10                              LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile  (206) of
                                                                                 Pg 10     292-2104
                                                                                               13
 1   C.       Each Debtor Company Is A Direct Or Indirect Affiliate of Astria

 2            18.       The following graphic depicts the prepetition organizational structure

 3   of the Debtor entities:

 4                                                             Astria
                                                               Health
 5                                                                                    Sunnyside
                          SHC                                                          Community        Glacier
                       Holdco, LLC                                                      Hospital      Canyon, LLC
 6                                                                                     Association

       SHC Medical     SHC Medical
         Center -        Center -                                       Sunnyside
 7      Yakima         Toppenish      Yakima Home      Sunnyside       Community
                                                                                        Sunnyside
                                                                                       Home Health
                                                                                                         Oxbow       NonDebtor
                                          Care        Professional    Hospital Home                     Summit,     Home Supply,
       d/b/a Astria    d/b/a Astria   Holdings, LLC                                    d/b/a Astria
                                                      Services, LLC      Medical                          LLC           LLC
        Regional        Toppenish                                                      Home Health
 8    Medical Center     Hospital
                                                                       Supply, LLC

                             Yakima HMA                                                                                 Kitchen and
 9                           Home Health,                                                                                   Bath
                              LLC d/b/a                                                                                 Furnishings,
                             Astria Home                                                                                    LLC
10                              Health



11            19.       As depicted above, Astria is the sole member of Debtors SHC Holdco,

12   Sunnyside, and Glacier. SHC Holdco is, in turn, the sole member of Debtors

13   Yakima, Toppenish, and Yakima Home Care. Yakima Home Care is, in turn, the

14   sole member of Debtor Yakima HMA Home Health. Sunnyside is the sole member

15   of Debtors SPS, Sunnyside Home Medical Supply, Astria Home Health, and

16   Oxbow Summit; and the sole member of nondebtor Home Supply, LLC, which, in

17   turn, is the sole member of Debtor K&B.

18   D.       Unions Represent Employees Across All Companies

19            20.       The system employs approximately 1,547 employees (making it one of

20   the largest employers in the Yakima Valley), of whom 1,230 are full-time, 70 are

21
     Gallagher Declaration In Support of                                                         B USH K ORN FELD        L LP
     Motion for Joint Administration and                         11                                     LAW OFFICES
                                                                                                 601 Union St., Suite 5000
     Limited Notice Procedures                                                                Seattle, Washington 98101-2373
     110697523\V-5                                                                               Telephone (206) 292-2110
19-01189-FLK11           Doc 4        Filed 05/06/19        Entered 05/06/19           13:37:04 Facsimile  (206) of
                                                                                                       Pg 11     292-2104
                                                                                                                     13
 1   part-time, and 247 are per diem. Approximately 36% of the Debtors’ employees—

 2   approximately 559 employees in total—are represented by collective bargaining

 3   units, specifically through Washington State Nurses Association or SEIU

 4   Healthcare 1199NW. Approximately 600 doctors have privileges at the Hospitals.

 5                   III. SUPPORT FOR JOINT ADMINISTRATION

 6            21.    I believe the affairs of the Debtors are sufficiently intertwined to make

 7   joint administration of these Chapter 11 Cases more efficient and economical than

 8   separate administration. For example, all the Debtors are “affiliates” of each other

 9   inasmuch as the twelve Debtor entities related to Astria are all either its direct or

10   indirect subsidiaries.

11            22.    Furthermore, the Debtors have systemized many of their operations,

12   with ongoing plans to continue systemizing the rest, so that functions once

13   performed by each Debtor are being transitioned and performed by Astria and have

14   already been or are in the process of being standardized, such as pharmacy

15   operations, credentialing, IT and case management. Employees across all three

16   Hospitals are represented by the same two Unions.

17            23.    Moreover, the Debtors share common creditors, many of which are

18   identified in the consolidated list of the 30 largest unsecured creditors for all of the

19   Chapter 11 Cases filed in each case. Many of the Debtors’ largest trade vendors

20   provide goods and/or services to all of the Hospitals.               As part of the capital

21   structure, multiple Debtors are obligated on multiple obligations.
     Gallagher Declaration In Support of                                   B USH K ORN FELD         L LP
     Motion for Joint Administration and          12                               LAW OFFICES
                                                                            601 Union St., Suite 5000
     Limited Notice Procedures                                           Seattle, Washington 98101-2373
     110697523\V-5                                                          Telephone (206) 292-2110
19-01189-FLK11       Doc 4    Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile  (206) of
                                                                                  Pg 12     292-2104
                                                                                                13
 1            I declare under penalty of perjury under the laws of the United States that, to

 2   the best of my knowledge and after reasonable inquiry, the foregoing is true and

 3   correct.

 4            Executed this 6th day of May, 2019.

 5

 6                                                     JOHN GALLAGHER

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     Gallagher Declaration In Support of         13                       B USH K ORNFELD          L LP
     Motion for Joint Administration and                                          LAW OFFICES
                                                                           601 Union St., Suite 5000
     Limited Notice Procedures                                          Seattle, Washington 98101-2373
     110697523\V-5                                                         Telephone (206) 292-2110
19-01189-FLK11       Doc 4   Filed 05/06/19   Entered 05/06/19   13:37:04 Facsimile  (206) of
                                                                                 Pg 13     292-2104
                                                                                               13
